Title: To John Adams from Dupont de Lens, 18 May 1778
From: Dupont de Lens
To: Adams, John


     
      My lord
      Calais 18 May 1778
     
     Under the auspices of my friend Mr. Recules de Basmarin I take the Liberty of addressing myself to you; to make a tender of my Services to you, desiring you to appoint me to the place of Consul, or Commissary of your nation in this port.
     The perfect Knowledge I have in every thing Concerning the maritime Commerce, my having the advantage of Writing and Speaking English most as fluently as French, and my being recommended by Mr. Recules de Basmarin make me hope, My lord, that you Will be So good as to grant me the favor I have the honor to Sollicit from your excellency.
     The Situation of our Harbour, open to all Sorts of Winds, defended by forts and respectable batteries, being advantageously Situated, most opposite the mouth of the Thames, Which one may reach in less than Six hours, Will often be Very useful for the Shelter of any armed Ships of your nation, or any other that Should happen to be in this latitude: besides it might happen that the Captains Should undergo Some delay in their operations, Which Would Consequently be of prejudice to them, if they had no body to Whom they Could or Should be obliged to address themselves at their arrival.
     By honouring me With So respectable an employement as that of representing a Nation that has just given to every nation an example of the love of its Country and freedom, Supported by the heroism of Virtue and Courage. I desire you to be persuaded, My Lord, that I will give all my Cares and attentions, and Shall use the most Scrupulous exactness in performing With honor all the operations, even the most Secret one’s, either for the inward or outward part of the Kingdom, intrusted to me and in giving every assistance necessary to the Ships that Will Come in this port for their business or Want. I am With respect My Lord Your Excellency’s Most obedient and humble servant
     
      Dupont de Lens
     
    